Case 2:17-cv-02517-JPM-tmp Document 185 Filed 12/11/19 Page 1 of 3                     PageID 2935



               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
 ______________________________________________________________________________

 ANGELA STUDDARD, INDIVIDUALLY AND AS
 LAWFUL WIFE, NEXT OF KIN, ADMINISTRATOR AD LITEM
 AND PERSONAL REPRESENTATIVE
 FOR EDMOND STUDDARD, DECEASED AND
 ESTATE OF EDMOND STUDDARD

                    Plaintiff,


 VS.                                                  Civil Action No. 2:17-cv-02517

                                                      JURY DEMANDED


 SHELBY COUNTY, TENNESSEE
 AND ERIN J. SHEPHARD, INDIVIDUALLY
 AND TERRY L. REED, INDIVIDUALLY

                    Defendants.



              PLAINTIFF’S RESPONSE IN OPPOSITION TO
             DEFENDANTS’ MOTION TO STAY PROCEEDINGS
 ______________________________________________________________________________


    Comes now the Plaintiff, by and through counsel of record and would file the Plaintiff’s

 Response in Opposition to Defendants’ Motion to Stay Proceedings. In opposition to said

 motion, the Plaintiff would respectfully state the following:


    1. The Sixth Circuit Court of Appeals has previously issued its order and corresponding

 mandate in this case affirming this Honorable Court. (ECF Nos. 179, 180)

    2. Defendants did not seek rehearing or rehearing en banc.

    3. The mandate has issued in this cause in which the Sixth Circuit held that “Studdard’s

                                                  1
Case 2:17-cv-02517-JPM-tmp Document 185 Filed 12/11/19 Page 2 of 3                       PageID 2936




 claim deserves resolution by a jury”.

    4. This Honorable Court does not have jurisdiction to stay a mandate of the Sixth Circuit

 Court of Appeals. Rule 41 of the Federal Rules of Appellate Procedure.

    5. The time for filing a motion to stay proceedings has passed.

    6. There is no valid reason to grant the stay requested.

    7. In the alternative, if this Honorable Court grants the stay, Defendants should be required

 to post a $10,000,000.00 bond for the payment of any money judgment in this cause as a

 condition of the requested stay as requested in Plaintiff’s Amended Complaint.

    8. Defendants have waited too long to file a motion to stay after the mandate in this cause

 has issued.

    9. This cause has been pending 2 ½ years and needs resolution.


    Wherefore, Plaintiff respectfully prays that this Honorable Court deny Defendants’ Motion to

 Stay Proceedings and set this matter for jury trial as mandated by the Sixth Circuit.



                                                        Respectfully submitted,

                                                        s/Daniel A. Seward
                                                        Daniel A. Seward
                                                        Attorney for Plaintiff
                                                        Seward Law Firm
                                                        4510 Chickasaw Road
                                                        Memphis, TN 38117
                                                        (901) 647-5848




                                                  2
Case 2:17-cv-02517-JPM-tmp Document 185 Filed 12/11/19 Page 3 of 3                      PageID 2937



                           CERTIFICATE OF SERVICE



    I, Daniel A. Seward, Attorney for Plaintiff, do hereby certify that I have served a true and

 correct copy of the foregoing Response in Opposition on Mr. John Marshall Jones and Mr. Lee

 Whitwell, Attorneys for Defendants, via ECF filing, on this the 11th day of December, 2019.



                                                           s/Daniel A. Seward
                                                           Daniel A. Seward




                                                  3
